Mr. President! Excellencies! Ladies and Gentlemen,
75 years ago, the world cautiously rose from the horrors and the destruction of the Second World War. Humanity had experienced the darkest abyss of racial hate, cruelty and violence. And Austria is fully aware of its own responsibilities in this regard.
But after the devastation and suffering there was also hope. Nations came together to break the endless circle of violence and despair which marked human history for centuries. The vision of a world at peace received its institutional form.
Since its creation, the United Nations has worked for the progress of humanity. It has made our planet safer by setting and improving global standards on human rights, rule of law, accountability, conflict prevention, peacekeeping and disarmament.
Since joining the UN in 1955 Austria is proud and honoured to contribute in all these areas. Whether in 60 years of Peacekeeping, or as a member — and current president — of the Human Rights Council. Austria will continue to do its part and is ready assume further responsibilities. For this particular reason, we are a candidate for the UN Security Council 2027-2028 and hope for your support.
Ladies and Gentlemen!
As any organization, the UN is not free of faults. The United Nations are often side-lined from solving conflicts. And the Security Council all too often fails to achieve consensus on how to bring peace to the world’s worst crises. But overall — if we compare today’s standards with those 75 years ago, for example on children’s education, women’s rights, child mortality, access to clean drinking water or extreme poverty and hunger, the UN can really be proud of its achievements.
However, we continue to face numerous threats, some of which would have been familiar to those meeting in 1945:
¥	dozens of armed conflicts,
¥	nearly 80 million forcibly displaced persons, as well as
¥	terrorism, political repression and extreme poverty.
There are also new and emerging threats:
¥	Cyber warfare and the risk of failing technological governance,
¥	bioterrorism,
¥	new geopolitical tensions due to an increasingly polycentric
global system
¥	and climate change as the potential future super-crisis.
At present, one threat, however, towers over all of them: the spread of COVID-19. It affects everyone, everywhere at the same time. The pandemic changes the way we live and the way we work.
Just look at this General Debate. I would have preferred to speak to you in the General Assembly Hall instead of from Austria. But at least I have the honour to address you today from the UN headquarter in Vienna. And I would have preferred to meet personally with colleagues from around the world rather than via video or telephone. The pandemic deprives us of one of the most essential tools of international relations: enriching personal encounters amongst colleagues. Thus, we have to undertake even more efforts to keep the lines of communication open!
Mr President,
COVID-19 has taught us the hard way that much we take for granted is more vulnerable than we believe.
¥	Instead of enjoying the liberty of freely moving between continents and within Europe, the pandemic forces us to grapple with travel restrictions. And we have seen only the tip of the iceberg of the pandemic’s social and economic impact. A lot of the progress on reaching the Sustainable Development Goals, which has been achieved over the past decades is endangered today.
¥	Nearly 24 million children and young people will drop out or not have access to school next year due to the pandemic.
¥	COVID-19 has triggered the most severe recession in almost a century. We see record negative numbers in economic growth, unemployment and inequality. And in international relations, the pandemic fuels the fire of existing geopolitical conflicts, while casting a shadow onto other security threats.
As Secretary-General Antonio Guterres said “the warning lights are flashing”. And indeed: Geopolitical trends that were present before the pandemic have gained further momentum:
¥	Re-emerging nationalism, protectionism and populism,
¥	decreasing trust in the international system and
¥	increasing dissemination of misinformation and “alternative facts”.
The pandemic has proven again that false information can spread faster than the virus. It travels at the speed of thought. At a time when evidenced based decisionmaking is crucial, we witness an erosion of trust in experts, science and technology.
What is more: An increasing number of people see the pandemic as a clear indication that the world as a whole is developing in the wrong direction. Instinctively, they reject the advances in technology in the medical field, science, communication and business.
Technological progress has jumped ahead, but it has left parts of the population behind. This growing tension between new technologies and society is a challenge for politics on the national as well as on the international level. New technologies seem partially to overburden our societies. Buzzwords such as human downgrading, cyber crime, trade in data and protection of personal data and privacy come to mind.
This list would, however, be incomplete without a warning of autonomous weapons systems — machines with the power to decide, who lives and who dies. This is not science fiction, it is fast becoming a reality — a reality that the Secretary- General has rightly called both “politically unacceptable and morally repugnant”.
We have to act now, before the survival of civilians in a conflict zone is determined by an algorithm and before all constraints laid down in international humanitarian law become redundant and decisions are taken by killer-robots without any human control or ethical concerns.
Austria will organize an international conference in Vienna next year to address this urgent issue. COVID-19 permitting, I invite all of you to participate!
Our call for a new digital humanism needs one further reflection: Today is the International Day for the Total Elimination of Nuclear Weapons.
My speech would not be complete without a strong appeal to get rid of these weapons once and for all. They pose an existential threat to life on this planet and cause tremendous human suffering.
Ladies and Gentlemen,
While the fight against COVID-19 has overshadowed everything else, the conflicts and crises around the world have not simply disappeared. Wars and humanitarian crises are not afraid of a virus! On the contrary, many of them were even aggravated by the pandemic.
We must ensure that these crises are not obscured by the shadows of COVID-19.
¥	Yemen is still ravaged by the worst humanitarian crisis of our time.
¥	Libya still suffers under a protracted conflict and the manifest disregard for the UN arms embargo.
¥	The Joint Comprehensive Plan of Action with Iran hangs by a thread, which has led to a spiral of toughening positions.
Furthermore, new crises have been unfolding in the midst of the pandemic.
¥	Lebanon continues on a dangerous downward slide.
¥	The Eastern Mediterranean has seen a sharp increase in tensions due to illegal activity by Turkey that could destabilize the whole region.
¥	And in Belarus, the leadership has to finally accept that the genie of change is out of the bottle and cannot be forced back.
We all need to stay alert and not let the headline-grabbing virus distract us. No one should believe that our focus on fighting COVID-19 constitutes a “carte blanche” for breaching international law or for a military adventure.
However, there were also rare positive signs coming from a region usually lacking in good news. Austria very much welcomes the announcement of normalisation of relations between Israel and the Emirates and Bahrain. We hope these relations will flourish and serve as examples to other countries.
Mr. President,
Austria joined the United Nations 65 years ago, and in November 1956, in the first speech delivered on behalf of my country, Foreign Minister Leopold Figl said:
“Today the world looks to this community of nations, in which all its hopes are
placed. Will it justify the confidence of the peoples of the earth and assure and
preserve peace and order, bread and work?”
In order to justify this confidence placed in us, it is not enough to meet once a year and lament the crisis of multilateralism. And it is not enough to pay lip-service to international cooperation and the need to implement rules.
Let’s be honest: When the virus struck, even the most ardent multilateralists focused on keeping their public safe, closing borders, hoarding masks and equipment. And even the toughest my-state first unilateralists looked for international cooperation to secure medical supplies and assistance to overcome the social and economic crisis.
So, why don’t we use this pandemic as a game-changer and simply do away with the unnecessary dispute between multilateralists and unilateralists? Let’s change that game, set and match!
A testing ground for this new approach could be the cooperation on COVID-19 prevention and effective treatment. Newly developed vaccines must be a global public good, accessible to all at a reasonable price!
Yes, as politicians, it is our duty to protect our own citizens. But, the virus does not distinguish between unilateralists and multilateralists. With COVID-19 no one is safe, until everyone is safe. We, therefore, have to avoid all forms of “vaccine nationalism”. Developing a vaccine should not become a new race to the moon.
I am encouraged by initiatives like the Access to COVID-19 Tools Accelerator and its COVID-19 Vaccine Global Access Facility. And I greatly value the indispensable role of the World Health Organisation.
Ladies and Gentlemen,
The pandemic has exposed the vulnerabilities of our societies and the fragility of humankind. And we all know that the next global disaster is lurking just around the corner, waiting to hit us. Be it climate change, nuclear disasters or cyber crime.
Our success or failure in taking decisions here at the United Nations does not take place in a vacuum. It reaches deep into our societies and the everyday lives of our citizens. This global crisis has brought home to us one clear lesson: We will succeed or fail together.
We, the “people of the United Nations” need each other — and we need a strong and functioning multilateral system. Today and in the next 75 years to come.
Thank you for your attention!